Per Curiam.

The case of Van Brynen and others v. Wilson (9 East, 321.) is in point, to show that the court will not interfere, in such a case, in this way. In that case, the plaintiffs, after verdict, became alien enemies, and the court of K. B. refused to stay the judgment and execution, on motion. They said “ that if the defendant had any remedy, by law, he might avail himself of it, if so advised, but that they would not interfere in the manner proposed, on such an occasion.” The motion must be denied.
Motion denied, (a)

 See Clarke v. Morey, ante, 69.